                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA


UNITED STATES OF AMERICA                       )
                                               ) EDTN Arresting Dist No. 1:20-mj-45-SKL
       v.                                      )
                                               ) Charging Dist #3:20-00047-Judge Richardson
                                               ) Middle Dist. of Tennessee-Nashville Division
DUSTIN LANE ARNETT                             )
                                               )

                                 MEMORANDUM AND ORDER

       The defendant appeared for a hearing before the undersigned on April 20, 2020, in
accordance with Rules 5 and 5.1 of the Federal Rules of Criminal Procedure for an initial
appearance of the defendant on an Indictment out of the U.S. District Court, Middle District of
Tennessee, Nashville Division. Those present for the hearing included:

               (1)     AUSA Jay Woods for the USA.
               (2)     The defendant, Dustin Lane Arnett.
               (3)     Attorney Myrlene Marsa with Federal Defender Services as
                       appointed counsel for defendant.

        After being sworn in due form of law, the defendant was informed or reminded of his
privilege against self-incrimination accorded his under the 5th Amendment to the United States
Constitution. Attorney Marsa was present as court appointed counsel in the arresting district.

       The defendant had been provided with a copy of the arrest warrant and indictment and had
the opportunity of reviewing those documents with his attorney. It was determined defendant
was capable of being able to read and understand the copy of the aforesaid documents he had been
provided.

         AUSA Woods moved that defendant be detained without bail pending a detention hearing
in the U.S. District Court, Middle District of Tennessee, Nashville Division. The defendant
admitted he is the person named in the Indictment and arrest warrant, waived any detention hearing
in this district, and asked that his hearings and any further proceedings be held in the U.S. District
Court, Middle District of Tennessee, Nashville Division.

       It is ORDERED:

       (1) Defendant shall be TEMPORARILY DETAINED pending his transfer to the
       U.S. District Court, Middle District of Tennessee, Nashville Division as set forth
       in the Order of Temporary Detention Pending Hearing Pursuant to Bail Reform




  Case 1:20-mj-00045-SKL Document 7 Filed 04/21/20 Page 1 of 2 PageID #: 10
    Act.

    (2) The U.S. Marshals Service shall transport defendant to the U.S. District Court,
    Middle District of Tennessee, Nashville Division for a hearing on a date to be
    determined once defendant is in said district.

    SO ORDERED.

    ENTER:

                                         s/  Susan K. Lee
                                         SUSAN K. LEE
                                         UNITED STATES MAGISTRATE JUDGE




                                            2




Case 1:20-mj-00045-SKL Document 7 Filed 04/21/20 Page 2 of 2 PageID #: 11
